Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 26, 2015

The Court of Appeals hereby passes the following order:

A15A1260. ERIC SHEPHERD v. THE STATE.

      In April 2013, the trial court revoked three years of Eric Shepherd’s probation,
after finding that Shepherd violated a special condition of probation. Shepherd filed
a direct appeal from that order, which was dismissed based on his failure to follow
the discretionary appeal procedures. Shepherd v. State, Case No. A14A1065
(dismissed March 11, 2014). He also filed an application for discretionary appeal
from the order, which we dismissed as untimely. Shepherd v. State, Case No.
A14D0322 (dismissed May 6, 2014). Shepherd then filed an application for
discretionary appeal from the trial court’s order clarifying a condition of his
probation, which we denied on the merits. Shepherd v. State, Case No. A15D0102
(denied November 7, 2014). Shepherd has now filed a notice of appeal from the
denial of his application for discretionary appeal.
      “It is axiomatic that the same issue cannot be relitigated ad infinitum. The
same is true of appeals of the same issue on the same grounds.” Echols v. State, 243
Ga. App. 775, 776 (534 SE2d 464) (2000); see also Jordan v. State, 253 Ga. App.
510, 511 (2) (559 SE2d 528) (2002). The denial of Shepherd’s application for
discretionary appeal was an adjudication on the merits and is not a directly appealable
order. Accordingly, this appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     03/26/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.